DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KATHLEEN SIMON,
                            Appellant,

                                    v.

                              JULIAN SIMON,
                                 Appellee.

                              No. 4D20-2399

                          [October 14, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2018-DR-
000665-XXXX-NB.

  Tyler W. Harding of the Law Office of Tyler Harding, P.A., Boynton
Beach, for appellant.

    James D. Tittle of Tittle, Kairalla & Logan, P.L., West Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.